United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-3506
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                            Joshua Thomas Beach

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                         Submitted: August 12, 2020
                           Filed: August 17, 2020
                               [Unpublished]
                               ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Joshua Thomas Beach pled guilty to firearm and drug offenses. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.
       Counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), in
which he seeks permission to withdraw and asserts the district court committed
reversible error during the change-of-plea hearing. He also asserts Beach’s sentence
is substantively unreasonable.

       This court concludes that the district court1 did not abuse its discretion in
sentencing Beach. The district court imposed a below-Guidelines sentence. See
United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting that when
district court has varied below Guidelines range, it is “nearly inconceivable” that
court abused its discretion in not varying downward further). The record reflects the
district court properly considered the 18 U.S.C. § 3553(a) factors. See United States
v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (appellate court first
ensures no significant procedural error occurred, then considers substantive
reasonableness of sentence under deferential abuse-of-discretion standard). To the
extent Beach challenges the voluntariness of his guilty plea, this court concludes that
his statements at the plea hearing establish the plea was knowing and voluntary. See
Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s
representations during plea-taking carry strong presumption of verity). The court has
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
finds no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel is granted leave to withdraw.
                     ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                         -2-